Franklin App. Nos. 00AP-470 and 00AP-471. This cause is pending before the court as a discretionary appeal and claimed appeal as of right. It appears from the court of appeals’ opinion that the appeal involves termination of parental rights. The appellant failed to state in the notice of appeal that the appeal involved termination of parental rights as required by S.CtPrac.R. II(2)(B)(1). Furthermore, appellant failed to timely file this appeal within twenty days from the entry of judgment as required by S.Ct.Prac.R. II(2)(A)(l)(a). Accordingly,
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.